                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PPT RESEARCH, INC.,                             )
                                                )     Civil Action No. 5:20-cv-02645-JLS
               Plaintiff,                       )
                                                )
       v.                                       )
                                                )     Judge Jeffrey L. Schmehl
SOLVAY USA, INC., d/b/a SOLVAY-                 )
RHODIA, SOLVAY, AND SOLVAY USA;                 )
and RHODIA OPERATIONS S.A.S. d/b/a              )
RHODIA-SOLVAY, SOLVAY-RHODIA,                   )
RHODIA, RHODIA S.A., RHODIA-                    )
FRANCE, RHODIA, INC., AND RHODIA                )
GROUP.,                                         )
                                                )
               Defendants.
                                                )


SOLVAY USA INC.’S MOTION TO COMPEL ARBITRATION AND TO DISMISS THE
        COMPLAINT, OR ALTERNATIVELY, STAY PROCEEDINGS

       Defendant Solvay USA Inc. (“Solvay”), through undersigned counsel, brings this motion

pursuant to Sections 3 and 4 of the Federal Arbitration Act, 9 U.S.C. §§ 3, 4, and

Fed.R.Civ.P.12(b)(6), to compel the arbitration of the claims asserted by PPT Research, Inc. and

to dismiss this litigation. For the reasons set forth in the attached Memorandum of Law in

support, Solvay respectfully asks this Court to enter its order compelling arbitration and

dismissing the Complaint, or alternatively, enter its order compelling arbitration and staying the

proceedings pending the conclusion of arbitration.
Dated: July 2, 2020    Respectfully submitted,



                        s/ Rebekah B. Kcehowski
                       Rebekah B. Kcehowski
                       JONES DAY
                       500 Grant Street, Suite 4500
                       Pittsburgh, PA 15219.2514
                       412.391.3939
                       rbkcehowski@jonesday.com

                       Of Counsel
                       (pro hac to be filed):

                       Randall E. Kay
                       JONES DAY
                       4655 Executive Drive, Suite 1500
                       San Diego, CA 92121-3134
                       858.314.1139
                       rekay@jonesday.com

                       Counsel for Solvay USA Inc.




                      -2-
                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on July

2, 2020, and there are no non-registered participants.




                                               /s/ Rebekah B. Kcehowski
                                               Rebekah B. Kcehowski, Esq.
                                               PA Bar No. 90219
                                               JONES DAY
                                               500 Grant Street, Suite 4500
                                               Pittsburgh, PA 15219
                                               Telephone: (412) 391-3939
                                               Facsimile: (412) 394-7959
